Case 3:20-mc-00043-NJR Document1 Filed 06/04/20 Page 1 of 3 Kerr -GZ_ NTR

STATE OF ILLINOIS
SUPREME COURT

At a Term of the Supreme Court, begun and held in Springfield, on Monday, the 11th day of May, 2020.

Present: Anne M. Burke, Chief Justice

Justice Thomas L. Kilbride Justice Rita B. Garman
Justice Lloyd A. Karmeier Justice Mary Jane Theis
Justice P. Scott Neville, Jr. Justice Michael J. Burke

 

On the 18th day of May, 2020, the Supreme Court entered the following judgment:

M.R.030336
In re:
Attorney Registration & Disciplinary
Paul M. Storment, Jr. Commission

2018PRO00032

Petition by the Administrator of the Attorney Registration and Disciplinary Commission for leave to file
exceptions to the report and recommendation of the Review Board. Denied. Respondent Paul M.
Storment, Jr. is suspended from the practice of law for one (1) year, with the suspension stayed after
five (5) months by a seven (7) month period of probation subject to the following conditions:

a. Respondent shall successfully complete the ARDC Professionalism Seminar and the two
webinars on the ARDC website regarding handling client funds and trust accounting;

b. Respondent shall comply with the provisions of Article VII of the Illinois Supreme Court
Rules on Admission and Discipline of Attorneys and the Illinois Rules of Professional
Conduct and shall timely cooperate with the Administrator in providing information
regarding any investigations relating to his conduct;

c. Probation shall be revoked if respondent is found to have violated any of the terms of
probation. The remaining seven (7) month period of suspension shall commence from
the date of the determination that any term of probation has been violated;

d. Respondent shall attend meetings as scheduled by the Commission probation officer.
Respondent shall submit quarterly written reports to the Commission probation officer
concerning the status of his practice of law and the nature and extent of his compliance
with the conditions of probation;

e. Respondent shall notify the Administrator within fourteen (14) days of any change of
address;

f. Respondent shall maintain complete records of client trust accounts, required by Rule
1.15 of the Rules of Professional Conduct, including the following Trust Account
Procedures:

 
Case 3:20-mc-00043-NJR Document1 Filed 06/04/20 Page 2of3 Page ID #2

Basic accounting records that must be maintained daily and accurately:

Account Check Register — list sequentially all trust account deposits and trust
account disbursements and maintain a current and accurate daily balance on the
trust account;

Account Receipts Journal — list chronologically all deposits into the trust account,
each deposit to list the date of the deposit, the source of each deposit, the client
matter, the deposit number and the amount of the deposit, and maintain a copy of
each item deposited;

Account Disbursement Journal —- list chronologically all trust account
disbursements and identify each disbursement with the date of the disbursement
check, the trust account check number, the payee, the purpose of the
disbursement, the client matter, and the amount of the disbursement check.
Maintain a copy of each canceled check or other evidence of disbursement;

Client Ledger Journal — list chronologically for each client matter all receipts,
disbursements and remaining balances, preparing a separate page for each client
matter and listing chronologically all receipts and disbursements and remaining
balances for each client matter; and

Source documents which must be preserved for seven (7) years;
Bank statements;
Deposit slips;
Cancelled checks — all trust account checks must have a named payee (no checks
written to "cash") and the memo portion of the check must contain a reference to
a client matter;
Reconciliation reports and records;
Time and billing records;
Copies of records from client files that are necessary for a full understanding of the
lawyer's financial transactions with the client: e.g., retainer and engagement
agreements; settlement statements to clients showing the disbursement of the
settlement proceeds; bills sent to clients and records of payments to other lawyers
or non-employees for services rendered; and

g. Atleast thirty (30) days prior to the termination of the period of probation, respondent shall
reimburse the Commission for the costs of this proceeding as defined in Supreme Court

Rule 773 and shall reimburse the Commission for any further costs incurred during the
period of probation.

Suspension effective June 8, 2020.

 
Case 3:20-mc-00043-NJR Document1 Filed 06/04/20 Page 3of3 Page ID #3

Respondent Paul M. Storment, Jr. shall reimburse the Client Protection Program Trust Fund for any

Client Protection payments arising from his conduct prior to the termination of the period of
suspension/probation.

Karmeier, J., took no part.

As Clerk of the Supreme Court of the State of Illinois and keeper of the records, files and Seal thereof,
| certify that the foregoing is a true copy of the final order entered in this case.

  

seer ae fe, IN TESTIMONY WHEREOF, | have set my hand

ie a “ak and affixed the seal of said Supreme Court, in
po oh Springfield, in said State, this 18th day of May,
A oO
gis a 2020.
vie { 3a
(aa Calc

eae Dag Tebf Crsboe croc,

Ox... 28 Egg? Supreme Court of the State of Illinois
“Sapper” P

 
